Title: To Thomas Jefferson from Ezra Stiles, 28 May 1792
From: Stiles, Ezra
To: Jefferson, Thomas


          
            Sir
            Yale Coll. May 28 1792
          
          There are some young Characters so ingenious and inquisitive, and promising to rise into future figure in the political World, as to become worthy the Favor and Patronage of those who have already arrived at the sumit of human Greatness in Society, and who take pleasure in cherishing those who may in time like themselves ascend to the Superior Improvements in political Life. Of this number is Timothy Pitkin Esqr. a Son of one of the Fellows of this College, and Grandson of the late President Clap, whose Genious and literary Abilities he inherits. Educated at this College he became one of its most excellent Scholars in the Classics, and the Sciences, espesially Mathematics and Natr. Philosophy and Astronomy. Impelled by an ardent Thirst for  Literature, and by assiduous Application, he has added to these a good Knowledge of the Belles Lettres and History. He then applied himself to the Study of the Law, is become a qualified Barrister and Practitioner at the Bar, and has been duely admitted a Counsellor in the federal Court. He is a most promising worthy young Character designed for the Career of civil and political Life. He is observant, and is continually imbibing Wisdom from observg. human Life and manners and the Spirit and Genious of Government. Should you condescend to honor him with a little literary Notice you would cherish an ingenious Mind, which in time may do honor to his Patrons, and to his Country. Forgive me this Liberty. Wishing you every Blessing, I am, Dear Sir, Your most obliged hble. Servt.,
          
            Ezra Stiles
          
        